DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 13 August 2020.  
Claims 1–6 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (1), (2), and (3) of fig. 1; data 1–6 of fig. 8; and main body 1–4 of fig. 8. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 recites, in-part (emphasis added),
an electronic device, installed with a transaction application applicable to a plurality of cryptocurrencies, and making pairing connection with the transmission module of the electronic carrier, the transaction application stores a plurality of scripts that one-to-one match the cryptocurrency formats, and the transaction application receives a cryptocurrency balance of a cloud account book via a networking module, and one of the formats of the cryptocurrency will be selected by the transaction application to generate a transaction request, the transaction request includes a raw data that cannot be independently executed by the transaction confirmation program and a target script matching the format of the cryptocurrency, and then the transaction application transmits the target script and the raw data to the microprocessor of the electronic carrier;
Claims 1–6 are objected to because of the following informalities: the phrases “the cryptocurrency formats,” “the formats of the cryptocurrency,” and “the format of the cryptocurrency” lack antecedent basis in the claim. Appropriate correction is requested.
The Examiner suggests the following amendment:
an electronic device, installed with a transaction application applicable to a plurality of cryptocurrencies, and making pairing connection with the transmission module of the electronic carrier, the transaction application stores a plurality of scripts that one-to-one match an independent format of each cryptocurrency the independent formats of the plurality of cryptocurrencies  the one of the independent formats of the plurality of cryptocurrencies
Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685